Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q (the “Report”) of NanoViricides, Inc. (the “Company”) for the quarter ended March 31, 2011, each of the undersigned Eugene Seymour, the Chief Executive Officer of the Company, and, the Chief Financial Officer of the Company, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge and belief: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 20, 2011 /s/ Eugene Seymour Eugene Seymour Chief Executive Officer andInterim Chief Financial Officer (Principal Executive and Financial Officer)
